                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )   Case No. 4:20-cr-00266-DGK-1
                                           )
EARL PENN,                                 )
                                           )
                      Defendant.           )

                            MOTION TO CONTINUE JURY TRIAL



       Defendant, Earl Penn, by and through counsel, Lesley D. Smith, respectfully

moves the Court pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B) to remove this case from the

Accelerated Joint Criminal Trial Docket scheduled to commence June 2021 and to continue this

case until the Accelerated Joint Criminal Trial Docket scheduled to commence in August 2021.

                               SUGGESTIONS IN SUPPORT

In support, Defendant states to the Court:

       1.       On September 29, 2020, an indictment was filed charging defendant with

       violation of 18 U.S.C. 922(g)(1) and 924(a)(2).

       2.       On October 7, 2020 Mr. Penn was arraigned.

       3.       Mr. Penn is detained at CoreCivic detention center. In a recent

       conversation with Mr. Penn, undersigned counsel learned that Mr. Penn was in a

       cell next to a person that took his own life. Mr. Penn has expressed that this

       experience has been traumatic for him. Counsel has advised him to seek available


                                               1

            Case 4:20-cr-00266-DGK Document 17 Filed 05/18/21 Page 1 of 3
      counseling at CoreCivic.

      4.       Counsel is requesting additional time in this matter to allow Mr. Penn to

      deal with the trauma and fully understand the nature and consequences of trial or a

      plea of guilt.

      5.       For these reasons, the ends of justice served by granting this continuance

      outweigh the best interest of the public and the defendant in a speedy trial. See 18

      U.S.C. § 3161(h)(7). “[S]ubsection (h)(7) expressly accounts for the possibility

      that a district court would need to delay a trial to give the parties adequate

      preparation time.” Bloate v. United States, 559 U.S. 196, 213 (2010). “[A] district

      court may exclude preparation time under subsection (h)(7) if it grants a

      continuance for that purpose based on recorded findings ‘that the ends of justice

      served by taking such action outweigh the best interest of the public and the

      defendant in a speedy trial.’” Id. at 214. This subsection provides “[m]uch of the

      Act’s flexibility,” and gives district courts “discretion . . . to accommodate limited

      delays for case specific needs.” Zedner v. United States, 547 U.S. 489, 498–99

      (2009). Those needs are present here.

      6.       Defendant, Earl Penn has been informed of the statutory right to a speedy

      trial, joins in this request to continue, and does not object to the tolling of speedy

      trial time during the requested period.

      7.       Counsel for the government does not object to this request.

      WHEREFORE, Defendant respectfully requests that the Court remove this case

from the Accelerated Joint Criminal Trial Docket scheduled to commence June 7, 2021

                                              2

           Case 4:20-cr-00266-DGK Document 17 Filed 05/18/21 Page 2 of 3
and to continue this case until the Accelerated Joint Criminal Trial Docket scheduled to

commence August 16, 2021.

                                              Respectfully submitted,

                                              /s/Lesley D. Smith
                                              Lesley D. Smith
                                              Assistant Federal Public Defender
                                              1000 Walnut, Suite 600
                                              Kansas City, MO 64106
                                              (816) 471-8282




                                 CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that on May 18, 2021, the foregoing motion was electronically

delivered to all participants of the ECF filing system.

                                                      /s/ LESLEY D. SMITH
                                                      Lesley D. Smith




                                                 3

          Case 4:20-cr-00266-DGK Document 17 Filed 05/18/21 Page 3 of 3
